Citation Nr: 0906477	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for shortening of the right 
leg.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefit 
sought on appeal.  

In July 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that in a November 2008 VA Form 21-4138 the 
Veteran raises increased rating claims for his scars.  These 
issues are referred to the RO for all appropriate action.


FINDING OF FACT

The shortening of the Veteran's right leg is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for shortening of the 
right leg have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for shortening of the 
right leg.  He contends that this condition was incurred in 
service and specifically, that it is related to combat.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

For combat Veterans, 38 U.S.C.A. § 1154(b) (West 2002) 
provides that "[t]he Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2008). However, the United States Court of Appeals 
for Veterans Claims (the Court) has further held that 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury occurred in service, not to link 
the in-service injury etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat Veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A Veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the Veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Here, with regard to a current diagnosis, the Board affords 
the Veteran the benefit of the doubt.  In the past, the 
Veteran has been diagnosed by his chiropractor with a 
shortened right leg.  Most recently, in an addendum report to 
an August 2008 VA examination, the examiner found "little or 
no leg length discrepancy," and further stated that even if 
the leg were 1/2 inch shorter on the right as the Veteran's 
chiropractor contends, that this is a normal and common 
discrepancy that is not clinically relevant.  The Board finds 
the evidence in equipoise as to whether there is a current 
disability and affords the Veteran the benefit of the doubt.

As to the second element of service connection, the Veteran 
is entitled to a presumption of in-service incurrence of a 
right leg injury based on his combat status.  The Veteran's 
DD 214 reflects that his awards included the Combat 
Infantryman Badge and the Purple Heart.  The Veteran contends 
his right leg was injured when he was pushed out of a 
helicopter from a height of 30 feet.  The occurrence of this 
in-service injury is further supported by the November 2004 
buddy statement of G.M.  Accordingly, Board accepts that this 
injury occurred, despite the lack of its documentation in the 
service treatment records.

Despite this, the Board cannot find that service connection 
has been established because there is no nexus between the 
in-service event and the current disability.  In the August 
2008 VA examination report, the examiner found that the 
Veteran's current condition is "not related to events which 
occurred while he was on active duty."  Based on recent x-
rays, the examiner attributed the Veteran's current problems 
to "wear [sic], tear, and time."  In an addendum opinion, 
the examiner again stated, "[i]t is my very strong feeling 
that if this patient has any discrepancy in his leg lengths, 
it is totally unrelated to events that occurred while he was 
on active duty in the Army."  In the addendum opinion, the 
examiner conceded that injuries may have occurred based on 
the Veteran's combat status, but found insufficient evidence 
that the injury resulted in the Veteran's currently shortened 
right leg because of the lack of evidence of any fractures of 
the tibia or femur or dislocation of the hip joint, knee 
joint, or ankle joint, which would have been necessary to 
cause the shortened right leg.

Arguably, a July 2006 private medical report provides some 
support of a positive nexus, but the Board finds it provides, 
at most, a weak and indirect link.  In the report, W.F. 
Feuerbacher, D.C., N.M.D. states, "[the veteran] did receive 
an injury in the 1960's when he was pushed from a helicopter 
during the Vietnam War. Upon impact, he jammed his lumbar 
spine, right hip, and right leg."  The report, however, does 
not indicate any review of the Veteran's claims file, or 
significantly, of the lack of documentation of the injuries 
that would have been necessary to cause the currently 
shortened right leg.  The report simply alleges that the 
Veteran's back, hip, and leg were "jammed" without 
reference to objective medical documentation, and 
significantly, does not explicitly link the Veteran's 
currently shortened right leg to this.  The report does not 
explain what "jamming" means or how it would cause the 
current condition.  The Board has also carefully reviewed the 
November 2004 statement of G.M., who served as a medic and 
was present during the Veteran's fall from the helicopter, 
but the statement does not provide any medical description of 
the injury that occurred, and does explain how the fall 
caused a shortened right leg.  For these reasons, the Board 
finds the positive evidence less probative than the August 
2008 VA examination report and the subsequent addendum 
opinion.

The Board has considered the Veteran's arguments in support 
of his assertion that his shortened right leg is related to 
service, but the Veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion as to 
the etiology of his disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  His argument cannot provide a factual 
predicate upon which compensation may be granted.  For all of 
these reasons, the Veteran's claim for service connection for 
a shortened right leg must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
February 2004 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, letters of March 2006 and November 2008 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service 
treatment records and post service treatment records have 
been obtained.  He was afforded the opportunity for a 
personal hearing, and was given a VA examination.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


ORDER

Service connection for shortening of the right leg is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


